Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
10. (Currently amended) A method, comprising:
culturing a tissue adhered to a first post and a second post of a tissue analysis device, wherein the first post comprises a magnetic portion;
detecting a change in a magnetic field resulting from a deflection of the first post in a first direction from a first position to a second position;
generating a signal corresponding to the change in the magnetic field; and
determining a force exerted by the tissue based at least in part on the signal.
17. (Currently amended) A method comprising:
culturing a tissue such that the tissue adheres to a first post and a second post of a tissue analysis device, wherein the first post comprises a magnetic portion;
exposing the tissue to a therapeutic agent;
generating a signal in response to a change in a magnetic field caused by movement of the magnetic portion of the first post resulting from deflection of the first post due to contraction of the tissue;
filtering out frequencies of the signal outside of a first frequency range to produce a filtered signal, wherein the first frequency range includes frequencies associated with the tissue; and
determining, based at least in part on the filtered signal, changes in force exerted by the tissue over time.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no reference teaches or renders obvious the claimed invention.  The closest prior art, Sniadecki et al., (WO 201169379 A1) teaches a device with a first post (110) having a magnetic tip (116) and a second post (108), spaced apart from first post (gap) (para. [0023], Fig. 1A); a magnetometer proximate to the first post (spin valve 126) where a degree of post deflection can be used to produce data (paras. [0025], [0043]).  Sniadecki et al. does not teach that the first post is configured to have a tissue attached thereto or that the second post is configured to have a tissue attached thereto, as Sniadecki et al. teach that their device is used in fluid, with cells, but not with tissue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E KNIGHT/Primary Examiner, Art Unit 1632